UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4654


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROLANDER YARBAROU GRICE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:03-cr-00013-FDW-1)


Submitted:   April 19, 2011                       Decided:   May 3, 2011


Before KING and    DAVIS,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


C. Dennis Gibson, DENNIS GIBSON LAW, PLLC, Ridgecrest, North
Carolina, for Appellant. Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rolander    Yarbarou     Grice      was    sentenced    to     a    twelve

month and one day term of imprisonment following the revocation

of   his   supervised    release.        Grice’s       counsel    filed     a       brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

his opinion that there are no meritorious issue for appeal but

questioning whether Grice’s sentence was reasonable.                      Grice was

notified of his right to file a pro se supplemental brief, but

has not filed a brief.           The Government has declined to file a

responsive brief.       We affirm.

            We will affirm a sentence imposed after revocation of

supervised release if it is not plainly unreasonable.                           United

States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010).                                The

first step in this review requires a determination of whether

the sentence is unreasonable.            United States v. Crudup, 461 F.3d

433, 438 (4th Cir. 2006).            “This initial inquiry takes a more

‘deferential appellate posture concerning issues of fact and the

exercise     of   discretion’        than      reasonableness        review          for

guidelines sentences.”       United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007) (quoting Crudup, 461 F.3d at 439) (applying

“plainly    unreasonable”        standard       of      review    for      probation

revocation).        Only    if     the       sentence     is     procedurally         or

substantively     unreasonable      does      the     inquiry    proceed       to    the



                                         2
second step of the analysis to determine whether the sentence is

plainly unreasonable.             Crudup, 461 F.3d at 438-39.

            A        supervised          release          revocation           sentence      is

procedurally     reasonable         if    the      district      court        considered    the

advisory policy statement range based upon Chapter Seven of the

Sentencing Guidelines and the § 3553(a) factors applicable to

supervised release revocation.                  See 18 U.S.C. § 3583(e) (2006);

Crudup,    461       F.3d    at    438-40.          A    sentence        is    substantively

reasonable      if    the    district      court        stated     a    proper      basis   for

concluding the defendant should receive the sentence imposed, up

to the statutory maximum.                Crudup, 461 F.3d at 440.                    “A court

need not be as detailed or specific when imposing a revocation

sentence as it must be when imposing a post-conviction sentence,

but   it   still      must    provide      a       statement       of    reasons      for   the

sentence     imposed.”            Thompson,         595     F.3d        at    547    (internal

quotation marks omitted).                Our review of the record leads us to

conclude    that      the    sentence      imposed         after       Grice’s      supervised

release revocation was not plainly unreasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

This court requires that counsel inform Grice, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Grice requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

                                               3
counsel    may    move   in    this   court   for    leave   to   withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on Grice.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the   materials

before    the    court   and   argument      would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                         4